Exhibit 10.28

 

AMENDMENT NUMBER FOURTEEN

TO

TEXAS REGIONAL BANCSHARES, INC.

AMENDED AND RESTATED EMPLOYEE STOCK OWNERSHIP PLAN

(WITH 401(K) PROVISIONS)

 

Texas Regional Bancshares, Inc., a corporation organized and operating under the
laws of the State of Texas, and registered as a bank holding company under the
Bank Holding Company Act of 1956, as amended (the “Company”), together with the
Trustees of the Texas Regional Bancshares, Inc. Amended and Restated Employee
Stock Ownership Plan (with 401(k) Provisions) adopt the following amendments to
the Plan effective as of November 23, 2004.

 

WHEREAS, the Company has established and maintains the Texas Regional
Bancshares, Inc. Amended and Restated Employee Stock Ownership Plan (with 401(k)
Provisions) (the “Plan”); and

 

WHEREAS, the Company and Valley Mortgage Company, Inc. entered into an Agreement
and Plan of Reorganization, pursuant to which, effective as of November 23,
2004, Valley Mortgage Company, Inc. merged with and into New Valley Mortgage
Company, Inc., an indirect wholly-owned subsidiary of the Company (the
“Surviving Corporation”), and simultaneously with such merger New Valley
Mortgage Company, Inc. changed its name to Valley Mortgage Company, Inc.; and

 

WHEREAS, as a part of that merger, the Company and its subsidiaries have become
the employer of the employees of the former Valley Mortgage Company, Inc.; and

 

WHEREAS, it is the desire of the Company and its indirect wholly-owned
subsidiary, the Surviving Corporation, that eligible employees of the former
Valley Mortgage Company, Inc., as a result of becoming employees of the Company
and the Surviving Corporation pursuant to the merger, be entitled to participate
in the Plan as soon as is feasible, and further that their service with their
acquired employer be credited under the Plan for purposes of eligibility to
participate and vesting; and

 

     WHEREAS, the Board of Directors desires to coordinate and consolidate the
employee benefit programs available to all employees of the Company and its
subsidiaries;

 

NOW THEREFORE, IT IS HEREBY AGREED THAT the Plan is hereby amended effective as
of November 23, 2004 as follows:

 

Schedule A to the Plan, Service of Acquired Employees, shall be and hereby is
amended and restated in the form attached to this Amendment as Exhibit “A.”

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Fourteenth Amendment to the Texas Regional Bancshares,
Inc. Amended and Restated Employee Stock Ownership Plan (with 401(k) Provisions)
has been executed this 14th day of December, 2004 to be effective as of the
dates provided above.

 

 

Texas Regional Bancshares, Inc.

 

 

 

 

 

By:

 /s/ G.E. Roney

 

Glen E. Roney,

 

Chairman of the Board and

 

Chief Executive Officer

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

/s/ G.E. Roney

 

Glen E. Roney, Trustee

 

 

 

 

 

/s/ Morris Atlas

 

Morris Atlas, Trustee

 

 

 

 

 

/s/ Frank N. Boggus

 

Frank N. Boggus, Trustee

 

 

2

--------------------------------------------------------------------------------


 

TEXAS REGIONAL BANCSHARES, INC.
AMENDED AND RESTATED EMPLOYEE STOCK
OWNERSHIP PLAN (WITH 401(K) PROVISIONS

 

Schedule “A”

 

Service of Acquired Employees

 

The Employer, Texas Regional Bancshares, Inc., grants “Years of Service” (as
that term is defined in Plan Section 2.76) to the following groups of acquired
Employees for the following periods of service with other employers, as of the
dates indicated below, and for the Plan purposes indicated below:

 

Acquired Group
(including date of hire)

 

Participation Service
(including limits)

 

Vesting Service
 (including limits)

 

Entry Date
(including limits)

 

 

 

 

 

 

 

Mid Valley Bank, 1992 (former participants in Mid Valley Bank Employees’ Pension
Plan only)

 

Yes; all service with Mid Valley Bank

 

Yes; all service with Mid Valley Bank

 

Immediately upon employment by Employer (and for compensation earned from Mid
Valley Bank in 1992 and the Employer)

 

 

 

 

 

 

 

First National Bank of South Texas, 1995 (employees of Rio Grande City and Roma
branches as of acquisition by Texas State Bank)

 

Yes; all service with First National Bank of South Texas

 

Yes; all service with First National Bank of South Texas

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

First State Bank & Trust Co., The Border Bank, 1996 (employees as of time of
merger into Texas State Bank)

 

Yes; all service with First State Bank & Trust Co., The Border Bank

 

Yes; all service with First State Bank & Trust Co., The Border Bank

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

Brownsville National Bank, Texas Bank & Trust, and Bank of Texas, 1998

 

Yes; all service with Brownsville National Bank, Texas Bank & Trust, and Bank of
Texas

 

Yes; all service with Brownsville National Bank, Texas Bank & Trust, and Bank of
Texas

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

Harlingen Bancshares, Inc., HN Bancshares of Delaware, Inc., and Harlingen
National Bank, August 15, 1999

 

Yes; all service with Harlingen Bancshares, Inc., HN Bancshares of Delaware,
Inc., and Harlingen National Bank

 

Yes; all service with Harlingen Bancshares, Inc., HN Bancshares of Delaware,
Inc., and Harlingen National Bank

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

3

--------------------------------------------------------------------------------


 

Frost National Bank and Overton Park Bank (Frost National Bank data processing
location in Grapevine, Texas), March 12, 2002

 

Yes; all service with Frost National Bank and Overton Park Bank

 

Yes; all service with Frost National Bank and Overton Park Bank

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

Riverway Holdings, Inc., Riverway Holdings of Delaware, Inc., and Riverway Bank,
time of 2002 merger

 

Yes; all service with Riverway Holdings, Inc., Riverway Holdings of Delaware,
Inc., and Riverway Bank

 

Yes; all service with Riverway Holdings, Inc., Riverway Holdings of Delaware,
Inc., and Riverway Bank

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

San Juan Bancshares, Inc., San Juan Delaware Financial Corporation, Texas
Country Bank, time of 2002 merger

 

Yes; all service with San Juan Bancshares, Inc., San Juan Delaware Financial
Corporation, Texas Country Bank

 

Yes; all service with San Juan Bancshares, Inc., San Juan Delaware Financial
Corporation, Texas Country Bank

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

Corpus Christi Bancshares, Inc., CCB-Nevada, Inc., and The First State Bank;
February 14, 2003

 

Yes; all service with Corpus Christi Bancshares, Inc., CCB-Nevada, Inc., and The
First State Bank

 

Yes; all service with Corpus Christi Bancshares, Inc.,  CCB-Nevada, Inc., and
The First State Bank

 

Immediately upon employment by Employer (but only for compensation earned from
the Employer)

 

 

 

 

 

 

 

Southeast Texas Bancshares, Inc., Community Bank & Trust, SSB, Port Arthur
Abstract and Title Company, Southeast Texas Title Company, and Southeast Texas
Insurance Services, L.P. (“its subsidiaries”) (for employees on date of merger),
March 12, 2004

 

Yes; all service with Southeast Texas Bancshares, Inc., its subsidiaries, and
Secure Trust if credited by Southeast Texas Bancshares, Inc. (for employees on
date of merger)

 

Yes; all service with Southeast Texas Bancshares, Inc., its subsidiaries, and
Secure Trust if credited by Southeast Texas Bancshares, Inc. (for employees on
date of merger)

 

Immediately upon employment by Employer (but only for eligible employees age 21
or more, and only for compensation earned from the Employer); in addition, Hours
of Service with Southeast Texas Bancshares, Inc. and subsidiaries served from
January 1, 2004-March 12, 2004 shall be credited for purposes of allocating
Employer Discretionary Optional Contributions if the employee is otherwise
eligible

 

 

 

 

 

 

 

Valley Mortgage Company, Inc., November 23, 2004

 

Yes; all service with Valley Mortgage Company, Inc. (for employees on date of
merger)

 

Yes; all service with Valley Mortgage Company, Inc. (for employees on date of
merger)

 

Immediately upon employment by Employer (but only for eligible employees age 21
or more, and only for compensation earned from the Employer)

 

4

--------------------------------------------------------------------------------